1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )       Case No.: 1:19-CV-00595 - JLT
                                                     )
12                  Plaintiff,                       )       ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   YONG KYUN WON, et al.,                          )
                                                     )
15                  Defendants.                      )
16
17          In the Joint Scheduling Report filed on August 19, 2019, all parties stipulated for the action to
18   be referred to the Court’s Voluntary Dispute Resolution Program (VDRP) pursuant to Local Rule 271.
19   (Doc. 19 at 6) Based upon the stipulation of the parties, the Court ORDERS:
20          1.      The Scheduling Conference set for September 25, 2019, is VACATED;
21          2.      The matter is referred to the Voluntary Dispute Resolution Program. In advance of the
22   mediation, the parties are encouraged to cooperate in informal discovery. If that effort does not place
23   the case in a settlement posture, the parties SHALL immediately file a request to have the case
24   removed from the VDRP; and
25   ///
26   ///
27   ///
28   ///

                                                         1
1           3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

2    re-set if it becomes necessary.

3
4    IT IS SO ORDERED.

5       Dated:     August 29, 2019                         /s/ Jennifer L. Thurston
6                                                   UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
